Title: From Thomas Jefferson to Robert R. Livingston, 3 October 1801
From: Jefferson, Thomas
To: Livingston, Robert R.


Dear Sir
Washington Oct. 3. 1801.
The bearer hereof, mr Tubeuffe, is the son of a gentleman of that name from France who settled in Virginia some years ago, and was unhappily murdered by some ruffians who made their escape. I was not acquainted personally with him or any of his family, but heard much of them from time to time, and always favorably. the inclosed letter from mr Giles however, as personally acquainted with their situation & conduct will supply the defects of my information. mr Tubeuffe the bearer now goes to France in the hope of getting restitution of his patrimonial possessions. being a citizen of the US. I beg the favor of you to lend him any aid you can consistently with the duties of your station. Accept assurances of my high consideration & respect.
Th: Jefferson
